UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5231



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

DARREN ARNESS STATON,
                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (4:05-cr-00096-D)


Submitted:   June 20, 2007                 Decided:   July 12, 2007


Before WILLIAMS, Chief Judge, and MICHAEL and GREGORY, Circuit
Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


James R. Saunders, HARRINGTON, SAUNDERS & JONES, P.A., Greenville,
North Carolina, for Appellant.    Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darren Arness Staton appeals his conviction and 200-month

sentence   imposed    after    he    pled    guilty,   pursuant   to   a   plea

agreement, to conspiracy to distribute and possess with intent to

distribute more than five kilograms of cocaine and more than fifty

grams of cocaine base, in violation of 21 U.S.C. § 846 (2000).

Staton timely appealed.        Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating there are no

meritorious grounds for appeal but questioning whether the sentence

imposed by the district court was greater than necessary to achieve

the purposes of 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

Staton was advised of his right to file a pro se supplement brief,

but he did not file one.       The government has moved to dismiss the

appeal, asserting that Staton validly waived the right to appeal

his sentence in the plea agreement.          We affirm in part and dismiss

in part.

           A defendant may waive the right to appeal if that waiver

is knowing and intelligent.         United States v. Blick, 408 F.3d 162,
169 (4th Cir. 2005).          Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.     United States v. Johnson, 410 F.3d 137, 151 (4th
Cir.), cert. denied, 126 S. Ct. 461 (2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).             The question of

whether a defendant validly waived his right to appeal is a

question of law that we review de novo.           Blick, 408 F.3d at 168.


                                     - 2 -
          Our review of the record leads us to conclude that Staton

knowingly and voluntarily waived the right to appeal his sentence.

Moreover, the sentencing issue raised on appeal falls within the

scope of the waiver. We therefore grant, in part, the government’s

motion to dismiss and we dismiss this portion of the appeal.

          Although the waiver provision in the plea agreement

precludes our review of the sentence, the waiver does not prevent

our review of any errors in Staton’s conviction that may be

revealed by our review pursuant to Anders.   Thus, we deny in part

the government’s motion to dismiss.   Our review of the transcript

of the plea colloquy leads us to conclude that the district court

complied with the mandates of Rule 11 in accepting Staton’s guilty

plea.

          In accordance with Anders, we have reviewed the entire
record in this case and have found no meritorious issues not

covered by the waiver. We therefore affirm Staton’s conviction and

dismiss the appeal of his sentence.      This court requires that

counsel inform his client, in writing, of the right to petition the
Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions




                              - 3 -
are adequately presented in the materials before the Court and

argument would not aid the decisional process.



                                             AFFIRMED IN PART AND
                                                DISMISSED IN PART




                              - 4 -